
	
		I
		111th CONGRESS
		1st Session
		H. R. 3235
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Mr. Schauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for the use of ethanol in tetra ethyl ortho silicate
		  (TEOS) production.
	
	
		1.Short titleThis Act may be cited as the
			 American Commercial Ethanol Fairness
			 Act of 2009.
		2.Credit for use of
			 ethanol in TEOS production
			(a)In
			 generalSubsection (a) of section 40 of the Internal Revenue Code
			 of 1986 (relating to alcohol used as fuel) is amended by striking the period at
			 the end of paragraph (4) and inserting , plus and by adding
			 after paragraph (4) the following new paragraph:
				
					(5)the ethanol in
				TEOS production
				credit.
					.
			(b)Ethanol in TEOS
			 production creditSubsection (b) of section 40 of such Code
			 (defining alcohol mixture credit, alcohol credit, and small ethanol producer
			 credit) is amended by adding at the end the following new paragraph:
				
					(7)Ethanol in TEOS
				production credit
						(A)In
				generalThe ethanol in TEOS production credit for any taxable
				year is 45 cents for each gallon of alcohol which is ethanol that is used by
				the taxpayer in the production of tetra ethyl ortho silicate (TEOS) which is
				sold by the taxpayer producing such chemical to any person during such taxable
				year.
						(B)Sale must be in
				trade or business, etcAlcohol used in the production of tetra
				ethyl ortho silicate (TEOS) shall be taken into account—
							(i)only if such tetra
				ethyl ortho silicate (TEOS) is manufactured in the United States,
							(ii)only if the sale
				described in subparagraph (A) is in a trade or business of the taxpayer,
				and
							(iii)for the taxable
				year in which such sale occurs.
							(C)Small credit for
				lower proof ethanolIn the case of any alcohol with a proof which
				is at least 150 but less than 190, subparagraph (A) shall be applied by
				substituting 33.33 cents for 45 cents.
						(D)Denial of double
				benefitIn determining the
				amount of the credit described in this paragraph, a taxpayer shall not take
				into account any amount of alcohol that is taken into account in determining
				the amount of a credit described in paragraph (1), (2), (4), or
				(6).
						.
			(c)Conforming
			 amendments
				(1)Section
			 40(d)(3)(A)(i) of such Code is amended by inserting other than the
			 ethanol in TEOS production credit described in subsection (b)(7) after
			 any credit, and
				(2)Section 40(d)(3)(B)(i) of such Code is
			 amended by inserting other than the ethanol in TEOS production credit
			 described in subsection (b)(7) after any credit.
				(3)The heading for
			 section 40(b) of such Code is amended by striking and small ethanol producer
			 credit and inserting small ethanol producer credit, and ethanol in
			 TEOS production credit.
				(d)Effective
			 dateThe amendments made by this section shall apply to tetra
			 ethyl ortho silicate (TEOS) sold in taxable years beginning after December 31,
			 2008.
			
